Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of OSI Restaurant Partners, LLC (the “Company”) on Form 10-Q for the quarter ended March 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Dirk A. Montgomery, Senior Vice President and Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company for the dates and periods covered by the Report. Date: May 12, 2011 /s/ Dirk A. Montgomery Dirk A. Montgomery Senior Vice President and Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to, and will be retained by, OSI Restaurant Partners, LLC and furnished to the Securities and Exchange Commission or its staff upon request.
